Citation Nr: 1526322	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-31 179A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for tinnitus.  

2.  Entitlement to an initial compensable rating for right orchiectomy.  

3.  Entitlement to an effective date earlier than October 25, 2010, for the grant of special monthly compensation (SMC) based on the loss of use of a creative organ. 

4.  Entitlement to an initial rating in excess of 10 percent for duodenal ulcer.  

5.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

6.  Entitlement to service connection for bilateral hearing loss disability. 

7.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD) and depression. 

8.  Entitlement to service connection for hemorrhoids. 

9.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1980 to October 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In a June 2014 statement, the Veteran's attorney informed the Board that Veteran desired to withdraw his prior request for a Board hearing.  He has not requested a new hearing, and as such, his prior request is deemed withdrawn.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric claim as reflected on the title page.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for hemorrhoids, bilateral hearing loss disability and psychiatric disability; entitlement to increased disability ratings for duodenal ulcer and pseudofolliculitis barbae; as well as entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, which is the maximum rating authorized under Diagnostic Code 6260 (2014).

2.  The Veteran's right testicle was removed during his period of active duty; however, his non-service connected left testicle functions normally; the surgical scar is approximately 10 centimeters in length and 2-3 millimeters wide and it is not painful, unstable or productive of any impairment. 

3.  The Veteran's claim for service connection for a testicular disability, which was the predicate claim upon which special monthly compensation was assigned, was received on October 25, 2010, more than one year following his discharge from active duty. 


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  Throughout the period on appeal, the criteria for a compensable rating for right orchiectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 7524; § 4.118, Diagnostic Code 7804 (2014).

3.  The criteria for an effective date earlier than October 25, 2010, for special monthly compensation based on the loss of use of a creative organ have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided all required notice in a letter mailed in November 2010, prior to the initial adjudication of the claims in April 2011.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  In addition, pertinent records have been obtained from the Social Security Administration (SSA).  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected tinnitus and right orchiectomy in March 2011.  He has not asserted, and the evidence does not show, the above noted disabilities have increased in severity since the most recent examinations.  In June 2014 the Veteran withdrew his prior request for a Board hearing.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claims. 

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. §3.400(b)(2)(i).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.



Tinnitus

The Veteran was awarded service connection and a 10 percent rating for tinnitus in the April 2011 rating decision on appeal. 

The originating agency denied the Veteran's request for a higher rating because the maximum schedular rating authorized for tinnitus is 10 percent.  In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limit a veteran to a single 10 percent disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum schedular rating available for such disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award a separate schedular evaluation for tinnitus in each ear or a higher schedular rating for tinnitus, the Veteran's claim for such a benefit is without legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Right Orchiectomy

The Veteran's right orchiectomy is presently evaluated as noncompensable under 38 C.F.R. § 4.115b, Diagnostic Code 7524. Under this code, a noncompensable rating is warranted for the complete removal of one testis, and a 30 percent rating is warranted for the complete removal of both testes.  It should also be noted that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss.

After careful consideration, the Board concludes that an initial compensable rating is not warranted for the Veteran's right orchiectomy.  Physical examination in March 2011 revealed that the Veteran's right testicle had been removed; however, the examination report also indicated the Veteran's left testicle was normal. 

The Board has considered whether the Veteran is entitled to a higher rating under the other codes applicable to disorders of the testes but concluded that he is not. Although the March 2011 VA examination report notes that he experiences erectile dysfunction, the examiner concluded this disability was not the result of his right testicle removal and the examination report does not show deformity of the penis.  Accordingly, the 20 percent rating provided for by 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014), is not applicable to the claim.  In addition, the Board notes that the Veteran already is in receipt of special monthly compensation for his right testicle removal.  

Finally, the Board has considered whether a compensable evaluation is warranted for the surgical scar resulting from the Veteran's orchiectomy procedure.  In this regard, a 10 percent disability evaluation is warranted for scars, other than on the head, face, or neck, that are: a) deep and nonlinear if the area or areas affected are at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.); b) superficial and nonlinear with area or areas of 144 square inches (929 sq. cm.) or greater; or c) for one or two scars that are unstable or painful.  A review of the Veteran's March 2011 VA examination shows a healed surgical scar over the left inguinal area, which is approximately 10 centimeters in length and 2-3 millimeters wide.  The examiner stated the scar was linear, flat, nontender, and nonadherent.  Additionally, the scar was observed to be without pigmental change or keloid formation.  Based on the foregoing, the Board finds a compensable disability evaluation is not warranted for the Veteran's right orchiectomy.  This follows, because the Veteran's non-service connected left testicle is normal, and a compensable disability rating is not otherwise warranted under any other analogous diagnostic code as explained above.  Further, the Veteran's orchiectomy scar is linear, but does not exceed 144 centimeters, and was found to be nontender.  



Earlier Effective Date for SMC

Generally, the effective date of an award of disability compensation will be the date of receipt of the claim or the date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Special monthly compensation is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  However, such compensation is subject to the general provisions relative to the effective date of disability compensation noted above.  

The record shows the Veteran submitted an initial claim for service connection for a testicular disability on October 25, 2010.  He subsequently underwent a VA examination in March 2011.  The VA examiner determined the Veteran's STRs showed he underwent a right testicle removal (orchiectomy) in February 1984.  An April 2011 rating decision granted service connection for right orchiectomy on a direct basis, as well as SMC at the "k" rate, based on the loss of use of a creative organ.  The Veteran expressed disagreement with the assigned effective date for the grant of SMC. 

Initially, the Board notes that it is axiomatic that SMC cannot be granted any earlier than the date upon which service connection was established for the principal disability, in this case right orchiectomy.  This follows, because SMC, as noted above, is a disability compensation paid "in addition to the basic rate."  The evidence does not indicate the Veteran expressed any intent to file a claim for service connection for his right testicle disability prior to October 25, 2010.  Therefore, the Board has determined the October 25, 2010, effective date for SMC is proper, as this was the date the claim was received.  Accordingly, the claim must be denied.

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.  

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to a higher rating under the applicable diagnostic codes.  

Consideration has been given to assigning a staged rating for the disabilities decided herein, but for the reasons explained above the Board has determined the assigned ratings are warranted throughout the entire rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must initially compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the Veteran's disabilities-right testicle removal and tinnitus-are wholly and expressly contemplated by the schedular criteria.  Therefore, the Board has no reason to believe the disabilities are not adequately evaluated and compensated by the rating schedule.  Moreover, the Veteran's right testicle removal was sufficiently contemplated by the schedular criteria as to permit special monthly compensation.  Accordingly, referral of this claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

In Thun the Court articulated a two prong analysis to determine whether a case should be referred to the Director of Compensation and Pension Service for extra-scheduler consideration.  Id.  The first question is whether the scheduler rating criteria adequately contemplates the claimant's disability picture.  Id.  If this question is answered in the affirmative it is not incumbent upon the Board to proceed to the second question, because the Board has decided the veteran's disability has been adequately appraised by the rating schedule.  Such is the case in this instance.  It is only in rare and truly exceptional cases where a disability's manifestations are not adequately considered by the rating schedule that the Board should then consider whether the claimant's exceptional disability picture results in marked interference with employment or frequent periods of hospitalization, such as to render the application of the rating schedule impractical.  Id; see also 38 C.F.R. § 3.321(b)(1).  

In this case, the Board has found the Veteran's disabilities do not break from the "governing norm," as the disabilities-right testicle removal and tinnitus-are expressly contemplated by the rating schedule.  As such, the conditions do not satisfy the first criteria for submission of extra-schedular consideration, as the conditions are not considered exceptional or unusual disabilities.  For the above reasons, the Board finds submission of this case for extra-scheduler consideration is not warranted. 


ORDER

An initial rating in excess of 10 percent for tinnitus is denied. 

An initial compensable rating for right orchiectomy is denied. 

An effective date earlier than October 25, 2010, for the grant of special monthly compensation based on the loss of use of a creative organ is denied.



REMAND

The Board finds that additional development is required prior to adjudication of the Veteran's remaining claims.  Initially, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  The Board finds the report of the March 2011 VA examination is not adequate to fully assess the Veteran's service connected duodenal ulcer with gastritis or pseudofolliculitis barbae, and does not contain a sufficient medical opinion relative to the Veteran's claim for service connection for hemorrhoids.  In short, the March 2011 VA examination report fails to provide all information required to rate the Veteran's duodenal ulcer with gastritis or pseudofolliculitis barbae.  

In this regard, the Board notes that although 38 C.F.R. § 4.114 precludes separate evaluations for duodenal ulcer and gastritis, the disabilities must be evaluated under the diagnostic criteria most favorable to the Veteran.  However, the March 2011 examination report does not provide the information necessary to rate the Veteran's gastritis.  Additionally, the examiner also failed to state the severity of the Veteran's duodenal ulcer.  

Relative to the Veteran's pseudofolliculitis barbae, the examiner also failed to provide necessary evaluative evidence.  Here, the Board notes the Veteran's disability is presently evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  This code indicates the disability should be evaluated as disfigurement of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  The Board observes that the March 2011 examination report fails to state whether the Veteran has disfigurement of the head, face or neck resulting from his pseudofolliculitis barbae, and also does not provide the total or exposed body areas affected by the disability.  Therefore, the examination report is inadequate.  

Based on the foregoing, new examinations are warranted.  

With regard to the Veteran's claim for service connection for hemorrhoids, the March 2011 VA examination report shows a diagnosis of hemorrhoids.  Additionally, a review of the Veteran's STRs shows he was treated several times in service for recurrent hemorrhoids.  Unfortunately, the March 2011 VA examiner determined he could not state whether the Veteran's current hemorrhoids are causally related to his in-service hemorrhoids without resort to speculation, but wholly failed to provide an explanation as to why it would be speculative to provide an opinion on the etiology of the disability.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the etiology of this disability.

The Veteran also filed a claim for service connection for bilateral hearing loss.  He underwent a VA audio examination in March 2011.  At that time, the examination revealed left ear sensorineural hearing loss.  Although a right ear hearing loss disability was not shown at that time, the Veteran's representative has indicated the Veteran subsequently underwent VA audiological assessments in February and August 2012 which revealed a decrease in his puretone thresholds.  Unfortunately, the RO has only associated outpatient treatment notes from the Biloxi VA Medical Center (VAMC) for the periods covering January to April 2011 and June to July 2014.  As such, the Board cannot assess whether the Veteran presently satisfies the criteria for right ear hearing disability.  Moreover, the Board also notes that following the March 2011 examination, the examiner concluded the Veteran's hearing loss is "not most likely caused by or a result of military noise exposure.  In addition to utterly failing to provide a rationale to support this conclusion, the examiner heightened the standard required for service connection.  Specifically, the standard necessary to establish service connection is equipoise (50/50 probability).  In this case, the examiner concluded the Veteran's hearing loss was not "more likely" due to military noise exposure.  This conclusion connotes a preponderance standard (51 percent or more), which is a higher burden than is necessary.  As such, VA has not satisfied its duty to assist the Veteran in this case, as an adequate medical opinion has not been obtained.  Based on these insufficiencies, a current medical examination to determine the extent and etiology of the Veteran's bilateral hearing loss is in order. 

Finally, the Veteran claimed service connection for a psychiatric disability.  A review of his outpatient treatment notes from the Biloxi VAMC shows he has received treatment for PTSD.  The Veteran's STRs do not show treatment for or a diagnosis of an acquired psychiatric disorder.  Therefore, the RO denied service connection for this disability as not incurred in service; however, as noted above, the RO has not associated all outpatient treatment notes from the Biloxi VAMC.  If comprehensively reviewed, these records will likely provide the Veteran's reported in-service military stressor, which led to his psychiatrist's diagnosis of PTSD.  To date, the Veteran has not been afforded a VA examination.  VA is obliged to provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Based on the foregoing, the Board finds there is sufficient evidence to warrant a VA examination to determine whether any acquired psychiatric disorder present during the period of the claim originated in service or is otherwise etiologically related to service.   

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected duodenal ulcer with gastritis.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

3.  The RO or the AMC also should afford the Veteran a VA examination to determine the current degree of severity of his service-connected pseudofolliculitis barbae.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

4.  The Veteran also should be afforded an examination by a physician to assess his hemorrhoids and to determine the etiology of this disability.

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's hemorrhoids originated during his active service or are otherwise etiologically related to his active service.

A complete rationale for any proffered opinion must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  Additionally, the Veteran should be provided a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis. 

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements and assume such statements are credible for purposes of the opinions.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

6.  The RO or the AMC should also afford the Veteran a VA examination or examinations by an examiner or examiners with sufficient expertise to determine the impact of the service-connected disabilities on the Veteran's employability, to include whether they are sufficient by themselves to render the Veteran unemployable..  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

7.  The RO or the AMC should also undertake any other development it determines to be warranted.

8.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


